Exhibit 10.1

Execution Copy

16,250,000

RESOLUTE ENERGY CORPORATION

Common Stock

UNDERWRITING AGREEMENT

May 8, 2013

BARCLAYS CAPITAL INC.

BMO CAPITAL MARKETS CORP.,

CITIGROUP GLOBAL MARKETS INC.,

RAYMOND JAMES & ASSOCIATES, INC., and

WELLS FARGO SECURITIES, LLC

As Representatives of the several

    Underwriters named in Schedule I attached hereto,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Resolute Energy Corporation, a Delaware corporation (the “Company”) and certain
stockholders of the Company named in Schedule II attached hereto (the “Selling
Stockholders”), propose to sell an aggregate of 16,250,000 shares (the “Firm
Stock”) of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”). Of the 16,250,000 shares of the Firm Stock, 13,250,000 are being sold
by the Company and 3,000,000 are being sold by the Selling Stockholders. In
addition, the Selling Stockholders propose to grant to the underwriters (the
“Underwriters”) named in Schedule I attached to this agreement (this
“Agreement”) an option to purchase up to 2,437,500 additional shares of the
Common Stock on the terms set forth in Section 3 (the “Option Stock”). The Firm
Stock and the Option Stock, if purchased, are hereinafter collectively called
the “Stock”. This Agreement is to confirm the agreement concerning the purchase
of the Stock from the Company and the Selling Stockholders by the Underwriters.

1. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees that:

(a) A shelf registration statement on Form S-3 (File No. 333-183738) relating to
the Firm Stock to be sold by the Company (the “Shelf Registration Statement”)
and a registration statement on Form S-3 (File No. 333- 167894) relating to the
Firm Stock and Option Stock to be sold by the Selling Stockholders (the “Selling
Stockholder Registration Statement”) have (i) been prepared by the Company in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder; (ii) been filed with the Commission
under the Securities Act; and (iii) become effective under the Securities Act.
As used in this Agreement:



--------------------------------------------------------------------------------

i. “Applicable Time” means 7:55 p.m. (New York City time) on May 8, 2013;

ii. “Blue Sky Application” means any Blue Sky application or other document
prepared or executed by the Company or the Selling Stockholders, as applicable,
(or based upon any written information furnished by the Company for use therein)
specifically for the purpose of qualifying any or all of the Stock under the
securities laws of any state or other jurisdiction;

iii. “Credit Facility” means the Second Amended and Restated Credit Agreement,
dated as of March 30, 2010, among the Company, certain Subsidiaries, Wells Fargo
National Association, as Administrative Agent, and the other agents and lenders
thereto (as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated April 18, 2011, the Second Amendment to Second Amended and
Restated Credit Agreement dated April 25, 2011, the Third Amendment to Second
Amended and Restated Credit Agreement dated April 13, 2012, the Fourth Amendment
to Second Amended and Restated Credit Agreement dated December 7, 2012, the
Fifth Amendment to Second Amended and Restated Credit Agreement dated
December 27, 2012, the Sixth Amendment to Second Amended and Restated Credit
Agreement dated March 22, 2013) and the Seventh Amendment to Second Amended and
Restated Credit Agreement dated April 15, 2013;

iv. “Effective Date” means any date as of which any part of such registration
statements relating to the Stock became, or are deemed to have become, effective
under the Securities Act in accordance with the rules and regulations
thereunder;

v. “Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 433 under the Securities Act);

vi. “Marketing Materials” any materials or information provided to investors by,
or with approval of, the Company or the Selling Stockholders, as applicable, in
connection with the marketing of the offering of the Stock, including any “road
show” (as defined in Rule 433 under the Securities Act) not constituting an
Issuer Free Writing Prospectus;

vii. “Preliminary Prospectus” means any preliminary prospectus relating to the
Stock included in such registration statements or filed with the Commission
pursuant to Rule 424(b) under the Securities Act, including any preliminary
prospectus supplement thereto relating to the Stock;

viii. “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with the information included in
Schedule IV hereto and each Issuer Free Writing Prospectus filed or used by the
Company on or before the Applicable Time, other than a road show that is an
Issuer Free Writing Prospectus but is not required to be filed under Rule 433
under the Securities Act;

 

2



--------------------------------------------------------------------------------

ix. “Prospectus” means the final prospectus relating to the Stock, including any
prospectus supplement thereto relating to the Stock, as filed with the
Commission pursuant to Rule 424(b) under the Securities Act; and

x. “Registration Statement” means, collectively, the various parts of the Shelf
Registration Statement and the Selling Stockholder Registration Statement, each
as amended as of the Effective Date for such part, including any Preliminary
Prospectus or the Prospectus and all exhibits to such registration statement and
including the information deemed by virtue of Rule 430B under the Securities Act
to be part of such registration statement as of the Effective Date.

xi. “Senior Notes” means the Company’s 8.5% senior notes due 2020.

Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be. Any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to Rule
424(b) under the Securities Act prior to or on the date hereof. Any reference to
any amendment or supplement to any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include any document filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), after the date of such
Preliminary Prospectus or the Prospectus, as the case may be, and before the
date of such amendment or supplement and incorporated by reference in such
Preliminary Prospectus or the Prospectus, as the case may be; and any reference
to any amendment to the Registration Statement shall be deemed to include any
document filed with the Commission pursuant to Section 13(a) or 15(d) of the
Exchange Act after the Effective Date and before the date of such amendment that
is incorporated by reference in the Registration Statement. The Commission has
not issued any order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus or suspending the effectiveness of the Registration
Statement, and no proceeding or examination for such purpose has been instituted
or threatened by the Commission. The Commission has not notified the Company of
any objection to the use of the form of the Registration Statement or any
post-effective amendment thereto.

(b) The Company was not at the earliest time that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Rules and Regulations) of the Stock, is not on the date hereof
and will not be on the applicable Delivery Date an “ineligible issuer” (as
defined in Rule 405). The Company has been since the time of filing of the
post-effective amendment to the Selling Stockholder Registration Statement on
April 5, 2011, at the time of filing of the Shelf Registration Statement and
continues to be eligible to use Form S-3 for the offering of the Stock.

 

3



--------------------------------------------------------------------------------

(c) The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the applicable Delivery Date, and any
amendment to the Registration Statement filed after the date hereof will conform
in all material respects when filed, to the requirements of the Securities Act
and the rules and regulations thereunder. The most recent Preliminary Prospectus
conformed, and the Prospectus will conform, in all material respects when filed
with the Commission pursuant to Rule 424(b) under the Securities Act and on the
applicable Delivery Date to the requirements of the Securities Act and the rules
and regulations thereunder. The documents incorporated by reference in any
Preliminary Prospectus or the Prospectus conformed, and any further documents so
incorporated will conform, when filed with the Commission, in all material
respects to the requirements of the Exchange Act or the Securities Act, as
applicable, and the rules and regulations of the Commission thereunder.

(d) The Registration Statement did not, as of the Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Company (i) through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 10(c) or (ii) by or on behalf
of the Selling Stockholders, which information is specified in Section 2(g).

(e) The Prospectus will not, as of its date or as of the applicable Delivery
Date, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Prospectus
in reliance upon and in conformity with written information furnished to the
Company (i) through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein, which information is specified in
Section 10(c) or (ii) by or on behalf of the Selling Stockholders specifically
for inclusion therein, which information is specified in Section 2(g).

(f) The documents incorporated by reference in any Preliminary Prospectus or the
Prospectus (to the extent not superseded or modified) did not, and any further
documents filed and incorporated by reference therein will not, when filed with
the Commission, contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(g) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package in reliance upon and in conformity with written information
furnished to the Company (i) through the

 

4



--------------------------------------------------------------------------------

Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 10(c) or (ii) by or on behalf
of the Selling Stockholders specifically for inclusion therein, which
information is specified in Section 2(g).

(h) Each Issuer Free Writing Prospectus listed in Schedule V hereto, when taken
together with the Pricing Disclosure Package, did not as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from such Issuer Free
Writing Prospectus listed in Schedule V hereto in reliance upon and in
conformity with written information furnished to the Company (i) through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 10(c) or (ii) by or on behalf
of the Selling Stockholders specifically for inclusion therein, which
information is specified in Section 2(g).

(i) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder on the date of first use, and the Company has complied
with all prospectus delivery and any filing requirements applicable to such
Issuer Free Writing Prospectus pursuant to the Securities Act and the rules and
regulations thereunder. The Company has not made any offer relating to the Stock
that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Representatives, except as set forth on Schedule VI
hereto. The Company has retained in accordance with the Securities Act and the
rules and regulations thereunder all Issuer Free Writing Prospectuses that were
not required to be filed pursuant to the Securities Act and the rules and
regulations thereunder.

(j) Neither the Company nor any of its subsidiaries are, and after giving effect
to the offering and sale of the Stock and the application of the proceeds
thereof as described in the Pricing Disclosure Package and the Prospectus will
be, an “investment company” as defined in the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder
(the “Investment Company Act”).

(k) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).

(l) The Company has not taken, directly or indirectly, any action designed to or
that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Stock.

(m) Each of the Company and its subsidiaries has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation or
limited liability

 

5



--------------------------------------------------------------------------------

company in good standing under the laws of the jurisdiction in which it is
chartered or organized with full corporate or limited liability company power
and authority to own or lease, as the case may be, and to operate its properties
and conduct its business as described in the Pricing Disclosure Package and the
Prospectus, and is duly qualified to do business as a foreign corporation or
limited liability company and is in good standing under the laws of each
jurisdiction that requires such qualification.

(n) All the outstanding shares of capital stock or membership interests, as the
case may be, of the Company and each subsidiary have been duly authorized and
validly issued and, with respect to capital stock, are fully paid and
nonassessable, and, except as otherwise set forth in the Pricing Disclosure
Package and the Prospectus, all outstanding shares of capital stock or
membership interests of the subsidiaries are owned by the Company either
directly or through wholly owned subsidiaries free and clear of any security
interest, claim, lien or encumbrance.

(o) The statements under the heading Part I, Item 3 “Legal Proceedings” in the
Company’s Annual Report for the year ended December 31, 2012 incorporated by
reference in the Preliminary Prospectus and the Prospectus fairly summarize the
matters therein described.

(p) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.

(q) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except for the registration of the Stock under the
Securities Act and such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under the Exchange Act and
applicable state securities laws in connection with the purchase and sale of the
Stock by the Underwriters.

(r) None of the execution and delivery of this Agreement, the issuance and sale
of the Stock or the performance of the obligations hereunder or thereunder will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws or comparable constituting
documents of the Company or any of its subsidiaries; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties, except in
the case of (ii) and (iii) for breaches or violations that would not,
individually or in the aggregate have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business (a “Material Adverse Effect”).

 

6



--------------------------------------------------------------------------------

(s) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Pricing Disclosure Package and the Prospectus present fairly in all
material respects the financial condition, results of operations and cash flows
of the Company and its subsidiaries as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of
Regulation S-X and have been prepared in conformity with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein); the selected financial data set forth under the caption “Summary
Selected Consolidated Historical and Pro Forma Financial Data” in the
Preliminary Prospectus and the Prospectus fairly present in all material
respects, on the basis stated in the Preliminary Prospectus and the Prospectus,
the information included or incorporated by reference therein; the pro forma
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Prospectus include assumptions that provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, the pro forma adjustments reflect
the proper application of those adjustments to the historical financial
statement amounts in the pro forma financial statements included or incorporated
by reference in the Pricing Disclosure Package and the Prospectus; the pro forma
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Prospectus comply as to form with the applicable
accounting requirements of Regulation S-X; and the pro forma adjustments have
been properly applied to the historical amounts in the compilation of those
statements.

(t) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company or any of its subsidiaries, threatened that (i) could reasonably be
expected to have a material adverse effect on the performance of this Agreement
or the consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to have a Material Adverse Effect, except as set forth in
or contemplated in the Pricing Disclosure Package and the Prospectus (exclusive
of any amendment or supplement thereto).

(u) Each of the Company and its subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted.

(v) Neither the Company nor any of its subsidiaries is in violation or default
of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or

 

7



--------------------------------------------------------------------------------

other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties, as applicable, except in the case of (ii) and
(iii), for such violations as would not reasonably be expected to have a
Material Adverse Effect.

(w) KPMG LLP, who have certified certain financial statements of the Company and
its consolidated subsidiaries and delivered their report with respect to the
audited consolidated financial statements and schedules included in the Pricing
Disclosure Package and the Prospectus, are independent public accountants with
respect to the Company, as required by the Exchange Act and the rules and
regulations thereunder and the rules and regulations of the Public Company
Accounting Oversight Board.

(x) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Stock.

(y) The Company and each of its subsidiaries have filed all tax returns that are
required to be filed or have requested extensions thereof (except in any case in
which the failure so to file would not, individually or in the aggregate, have a
Material Adverse Effect and except as set forth in or contemplated in the
Pricing Disclosure Package and the Prospectus (exclusive of any amendment or
supplement thereto)) and have paid all taxes required to be paid by them and any
other assessment, fine, interest or penalty levied against them, to the extent
that any of the foregoing is due and payable, except for any such tax,
assessment, fine, interest or penalty that is currently being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP or as would not,
individually or in the aggregate, have a Material Adverse Effect and except as
set forth in or contemplated in the Pricing Disclosure Package and the
Prospectus (exclusive of any amendment or supplement thereto).

(z) No collective labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or is threatened or imminent, and neither the
Company nor any of its subsidiaries is aware of any existing or imminent
collective labor disturbance by the employees of any of its or its subsidiaries’
principal suppliers, contractors or customers, except as would not have a
Material Adverse Effect and except as set forth in or contemplated in the
Pricing Disclosure Package and the Prospectus (exclusive of any amendment or
supplement thereto).

(aa) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except under the Credit Facility, the Senior Notes
and except as described in or contemplated in the Pricing Disclosure Package or
the Prospectus (in each case, exclusive of any amendment or supplement thereto).

 

8



--------------------------------------------------------------------------------

(bb) Each of the Company and its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or its subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect; the Company and its
subsidiaries are in compliance in all material respects with the terms of such
policies and instruments; there are no material claims by the Company or its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect except as set
forth in or contemplated in the Pricing Disclosure Package and the Prospectus
(exclusive of any amendment or supplement thereto).

(cc) The Company and its subsidiaries possess all material licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct their respective businesses, and neither the
Company nor its subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect, except as set forth in
or contemplated in the Pricing Disclosure Package and the Prospectus (exclusive
of any amendment or supplement thereto).

(dd) The Company and its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s and its subsidiaries’
internal controls over financial reporting are effective and the Company and its
subsidiaries are not aware of any material weakness in their internal control
over financial reporting.

(ee) The Company and its subsidiaries maintain “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are effective.

(ff) The Company and its subsidiaries are (i) in compliance with any and all
applicable laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to

 

9



--------------------------------------------------------------------------------

conduct their respective businesses; and (iii) have not received notice from any
person of any actual or potential liability under any Environmental Law, except
where such non-compliance with Environmental Laws, failure to receive required
permits, licenses or other approvals, or liability would not, individually or in
the aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Pricing Disclosure Package and the Prospectus (exclusive of
any amendment or supplement thereto). Except as set forth in the Pricing
Disclosure Package and the Prospectus, neither the Company nor any of its
subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

(gg) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties); on the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Pricing Disclosure Package and the Prospectus (including in
the risk factors set forth therein and exclusive of any amendment or supplement
thereto).

(hh) The minimum funding standard under Section 302 of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) which has been established or maintained
by the Company and/or one or more of its subsidiaries, and the trust forming
part of each such plan which is intended to be qualified under Section 401 of
the Code is so qualified; each of the Company and its subsidiaries has fulfilled
its obligations, if any, under Section 515 of ERISA; neither the Company nor any
of its subsidiaries maintains or is required to contribute to a “welfare plan”
(as defined in Section 3(1) of ERISA) which provides retiree or other
post-employment welfare benefits or insurance coverage (other than “continuation
coverage” (as defined in Section 602 of ERISA)); each pension plan and welfare
plan established or maintained by the Company and/or one or more of its
subsidiaries is in compliance in all material respects with the currently
applicable provisions of ERISA; and neither the Company nor any of its
subsidiaries has incurred or could reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063, or 4064 of ERISA, or any other liability under Title IV of
ERISA, except for the payment of premiums to the Pension Benefit Guaranty
Corporation.

(ii) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of Regulation
S-X).

(jj) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial

 

10



--------------------------------------------------------------------------------

recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or its subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company or any
of its subsidiaries, threatened.

(kk) None of the Company, any of its subsidiaries or, to the knowledge of the
Company or any its subsidiaries, any director, officer, agent, employee or
Affiliate of the Company or any its subsidiaries is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Stock hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(ll) There is and has been no failure on the part of the Company and the
Company’s directors or officers, in their capacities as such, to materially
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 relating to loans and Sections 302 and 906 relating to
certifications.

(mm) The Company and its subsidiaries do not currently have any operations, or
conduct any business, outside of the United States; and neither the Company nor
any of its subsidiaries nor, to the knowledge of the Company or any of its
subsidiaries, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA.

(nn) To the knowledge of the Company and its subsidiaries, the statements in the
Preliminary Prospectus and the Prospectus under the heading “Material U.S.
Federal Income Tax Considerations” insofar as they purport to constitute
summaries of United States federal tax law and regulations or legal conclusions
with respect thereto, constitute accurate summaries of such matters in all
material respects.

(oo) Netherland, Sewell & Associates, Inc. who have delivered their report with
respect to substantially all of the Company’s oil and natural gas reserves at
December 31, 2012, was, as of the date of such report, and is, as of the date
hereof, an independent petroleum engineer with respect to the Company.

 

11



--------------------------------------------------------------------------------

(pp) The information underlying the estimates of reserves of the Company
included in the Pricing Disclosure Package and Prospectus, including, without
limitation, production, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true and correct in all material respects on the dates such
estimates were made and such information was supplied and was prepared in
accordance with customary industry practices; other than normal production of
the reserves, intervening market commodity price fluctuations, fluctuations in
demand for such products, adverse weather conditions, unavailability or
increased costs of rigs, equipment, supplies, CO2 or personnel, the timing of
third party operations, issues relating to gathering, processing, refining or
transportation and other than as described in the Pricing Disclosure Package and
the Prospectus, the Company is not aware of any facts or circumstances that
would result in a material adverse change in the aggregate net reserves, or the
present value of future net cash flows therefrom, as described in the Pricing
Disclosure Package and the Prospectus; estimates of such reserves and present
values as described in the Pricing Disclosure Package and the Prospectus comply
in all material respects with the applicable requirements of Regulation S-X and
Subpart 1200 of Regulation S-K under the Securities Act.

(qq) The Company and its subsidiaries have valid, legal and defensible title to
the interests in oil and gas properties underlying the estimates of the
Company’s proved reserves described in the Pricing Disclosure Package and good
and marketable title to all other real property and to all personal property
described in the Pricing Disclosure Package and the Prospectus as being owned by
them, in each case free and clear of all liens, encumbrances and defects, except
as (i) disclosed or contemplated in the Pricing Disclosure Package or Prospectus
or (ii) do not materially and adversely affect the value of such property and do
not materially interfere with the use made or proposed to be made of such
property by the Company or its subsidiaries; any real property and buildings
held under lease or sublease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases, with such exceptions as are
not material and do not interfere with the use made or proposed to be made of
such property by the Company or its subsidiaries; and the working interests
derived from oil, gas and mineral leases or mineral interests which constitute a
portion of the real property held or leased by the Company and its subsidiaries
reflect in all material respects the right of the Company and its subsidiaries
to explore, develop or produce hydrocarbons from such real property, and the
care taken by the Company and its subsidiaries with respect to acquiring or
otherwise procuring such leases or mineral interests was generally consistent
with standard industry practices in the areas in which the Company and its
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce hydrocarbons.

(rr) The shares of the Stock to be issued and sold by the Company to the
Underwriters hereunder have been duly authorized and, upon payment and delivery
in accordance with this Agreement, will be validly issued, fully paid and
non-assessable,

 

12



--------------------------------------------------------------------------------

will conform to the description thereof contained in the most recent Preliminary
Prospectus, will be issued in compliance with federal and state securities laws
and will be free of statutory and contractual preemptive rights, rights of first
refusal and similar rights.

(ss) Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by KPMG LLP and the audit
committee of the board of directors of the Company, (i) the Company has not been
advised of or become aware of (A) any significant deficiencies in the design or
operation of internal controls that could adversely affect the ability of the
Company or any of its subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
subsidiaries; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

(tt) There are no contracts or other documents required to be described in the
Registration Statement or the most recent Preliminary Prospectus or filed as
exhibits to the Registration Statement, that are not described and filed as
required. The statements made in the most recent Preliminary Prospectus, insofar
as they purport to constitute summaries of the terms of the contracts and other
documents described and filed, constitute accurate summaries of the terms of
such contracts and documents in all material respects.

(uu) No relationship, direct or indirect, exists between or among the Company,
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Company, on the other hand, that is required to be described in
the most recent Preliminary Prospectus which is not so described.

(vv) The statistical and market-related data included in the most recent
Preliminary Prospectus and the consolidated financial statements of the Company
and its subsidiaries included or incorporated by reference in the most recent
Preliminary Prospectus are based on or derived from sources that the Company
believes to be reliable in all material respects.

(ww) The statements set forth in the most recent Preliminary Prospectus under
the captions “Description of Capital Stock,” insofar as they purport to
summarize the provisions of the laws and documents referred to therein, are
accurate summaries in all material respects.

(xx) Other than as disclosed in the Prospectus, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company owned or to be
owned by such person or to require the Company to include such securities in the
securities registered pursuant to the Registration Statement or in any
securities being registered pursuant to any other registration statement filed
by the Company under the Securities Act.

 

13



--------------------------------------------------------------------------------

(yy) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or the Underwriters for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Stock.

(zz) The Company has not sold or issued any securities that would be integrated
with the offering of the Stock contemplated by this Agreement pursuant to the
Securities Act, the rules and regulations thereunder or the interpretations
thereof by the Commission.

(aaa) The Stock has been approved for listing, subject to official notice of
issuance, on, The New York Stock Exchange.

(bbb) The Company has not distributed and, prior to the later to occur of any
Delivery Date and completion of the distribution of the Stock, will not
distribute any offering material in connection with the offering and sale of the
Stock other than any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus to which the Representatives have consented in accordance
with Section 1(l) or 6(a)(vi) and any Issuer Free Writing Prospectus set forth
on Schedule VI hereto.

Any certificate signed by any officer of the Company or any of its subsidiaries,
as the case may be, and delivered to the Representatives or counsel for the
Underwriters in connection with the offering of the Stock shall be deemed a
representation and warranty by the Company and its subsidiaries, as to matters
covered thereby, to each Underwriter.

2. Representations, Warranties and Agreements of the Selling Stockholders. Each
Selling Stockholder severally, and not jointly, represents, warrants and agrees
that:

(a) Neither such Selling Stockholder nor any person acting on behalf of such
Selling Stockholder (other than, if applicable, the Company and the
Underwriters) has used or referred to any “free writing prospectus” (as defined
in Rule 405 under the Securities Act), relating to the Stock.

(b) Such Selling Stockholder has, and immediately prior to any Delivery Date on
which such Selling Stockholder is selling shares of Stock hereunder, such
Selling Stockholder will have, valid title to the shares of Stock to be sold by
such Selling Stockholder hereunder on such Delivery Date or a valid “security
entitlement” within the meaning of Section 8-501 of the New York Uniform
Commercial Code (the “UCC”) in respect thereof, free and clear of all liens,
encumbrances, equities, community property rights, restrictions on transfer or
claims.

(c) Such Selling Stockholder has full limited partnership power and authority to
enter into this Agreement.

 

14



--------------------------------------------------------------------------------

(d) This Agreement has been duly and validly authorized, executed and delivered
by or on behalf of such Selling Stockholder.

(e) The sale of the Stock by such Selling Stockholder hereunder, the execution,
delivery and performance of this Agreement by such Selling Stockholder and the
consummation by such Selling Stockholder of the transactions contemplated hereby
do not and will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement, license, lease or other agreement or
instrument to which such Selling Stockholder is a party or by which such Selling
Stockholder is bound or to which any of the property or assets of such Selling
Stockholder is subject, except for such conflicts, breaches or defaults that
would not, individually or in the aggregate, have a Material Adverse Effect on
the ability of such Selling Stockholder to perform its obligations hereunder.
(ii) result in any violation of the provisions of the charter or by-laws (or
similar organizational documents) of such Selling Stockholder or (iii) result in
any violation of any statute or any judgment, order, decree, rule or regulation
of any court or governmental agency or body having jurisdiction over such
Selling Stockholder or the property or assets of such Selling Stockholder,
except for such violations in subparagraph (iii) that would not, individually or
in the aggregate, have a material adverse effect on the ability of such Selling
Stockholder to perform its obligations hereunder.

(f) No consent, approval, authorization or order of, or filing or registration
with, any court or governmental agency or body having jurisdiction over such
Selling Stockholder or the property or assets of such Selling Stockholder is
required for the sale of the Stock by such Selling Stockholder, the execution,
delivery and performance of this Agreement by such Selling Stockholder and the
consummation by such Selling Stockholder of the transactions contemplated
hereby, except for the registration of the Stock to be sold by it under this
Agreement under the Securities Act, such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required under the
Exchange Act and applicable state securities laws in connection with the
purchase and sale of the Stock by the Underwriters, and for such consents,
approvals, authorizations, orders, filings, registrations or qualifications as
the failure to obtain or make of which would not, individually or in the
aggregate, have a material adverse effect on the ability of such Selling
Stockholder to perform its obligations under this Agreement.

(g) To the extent that any statement made in the Registration Statement or any
amendment or supplement thereto is made in reliance upon and in conformity with
written information furnished to the Company by such Selling Stockholder
expressly for use therein (the “Selling Stockholder Information”), such
statements made in the Registration Statement did not, as of the Effective Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, with respect to the Selling Stockholder Information; provided that
each of the Company and the Underwriters acknowledges and agrees that for all
purposes of this Agreement, the only Selling Stockholder Information are the
statements pertaining to the name and address of such Selling Stockholder and
the number of shares owned and the number of shares proposed to be sold by such
Selling Stockholder (but, for avoidance of doubt, excluding percentages) that
appear in the table (and

 

15



--------------------------------------------------------------------------------

corresponding footnotes) under the heading “Selling Stockholders” in the
Prospectus. To the extent that any statement made in the Prospectus or any
amendment or supplement thereto is made in reliance upon and in conformity with
the Selling Stockholder Information, such statements made in the Prospectus will
not, as of its date or as of the applicable Delivery Date, contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, with respect to the Selling Stockholder Information.

(h) To the extent that any statement made in the Prospectus or any amendment or
supplement thereto is made in reliance upon and in conformity with the Selling
Stockholder Information, the documents incorporated by reference in any
Preliminary Prospectus or the Prospectus did not, and any further documents
filed and incorporated by reference therein will not, when filed with the
Commission, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, with respect to the
Selling Stockholder Information.

(i) To the extent that any statement made in the Prospectus or any amendment or
supplement thereto is made in reliance upon and in conformity with the Selling
Stockholder Information, such statements made in the Pricing Disclosure Package,
when taken together with each Issuer Free Writing Prospectus listed in Schedule
V hereto, did not, as of the Applicable Time, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, with respect to the Selling Stockholder Information.

(j) To the extent that any statement made in the Prospectus or any amendment or
supplement thereto is made in reliance upon and in conformity with the Selling
Stockholder Information, such statements made in the Pricing Disclosure Package
did not, as of the Applicable Time, contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
with respect to the Selling Stockholder Information.

(k) Such Selling Stockholder is not prompted to sell shares of Stock pursuant to
this Agreement by any material information concerning the Company, which is not
set forth in the Registration Statement, the Pricing Disclosure Package and the
Prospectus.

(l) Such Selling Stockholder has not taken, directly or indirectly, any action
that is designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the shares of the
Stock.

(m) The sale of the Stock by any Selling Stockholder that is an affiliate of the
Company does not, to the knowledge of such Selling Stockholder, violate any of
the Company’s internal policies regarding the sale of stock by its affiliates.

 

16



--------------------------------------------------------------------------------

Any certificate signed by any officer of any Selling Stockholder and delivered
to the Representatives or counsel for the Underwriters in connection with the
offering of the Stock shall be deemed a representation and warranty by such
Selling Stockholder, as to matters covered thereby, to each Underwriter.

3. Purchase of the Stock by the Underwriters. On the basis of the
representations, warranties and covenants contained in, and subject to the terms
and conditions of, this Agreement, the Company agrees to sell 13,250,000 shares
of the Firm Stock and each Selling Stockholder agrees to sell the number of
shares of the Firm Stock set forth opposite its name in Schedule II hereto,
severally and not jointly, to the several Underwriters, and each of the
Underwriters, severally and not jointly, agrees to purchase the number of shares
of the Firm Stock set forth opposite that Underwriter’s name in Schedule I
hereto. Each Underwriter shall be obligated to purchase from the Company, and
from each Selling Stockholder, that number of shares of the Firm Stock that
represents the same proportion of the number of shares of the Firm Stock to be
sold by the Company and by each Selling Stockholder as the number of shares of
the Firm Stock set forth opposite the name of such Underwriter in Schedule I
hereto represents to the total number of shares of the Firm Stock to be
purchased by all of the Underwriters pursuant to this Agreement. The respective
purchase obligations of the Underwriters with respect to the Firm Stock shall be
rounded among the Underwriters to avoid fractional shares, as the
Representatives may determine.

In addition, the Selling Stockholders grant to the Underwriters an option to
purchase up to 2,437,500 additional shares of Option Stock. Such option is
exercisable in the event that the Underwriters sell more shares of Common Stock
than the number of Firm Stock in the offering and as set forth in Section 5
hereof. Each Underwriter agrees, severally and not jointly, to purchase the
number of shares of Option Stock (subject to such adjustments to eliminate
fractional shares as the Representatives may determine) that bears the same
proportion to the total number of shares of Option Stock to be sold on such
Delivery Date as the number of shares of Firm Stock set forth in Schedule I
hereto opposite the name of such Underwriter bears to the total number of shares
of Firm Stock.

The purchase price payable by the Underwriters for both the Firm Stock and any
Option Stock is $7.68 per share.

The Company and the Selling Stockholders are not obligated to deliver any of the
Firm Stock or Option Stock to be delivered on the applicable Delivery Date,
except upon payment for all such Stock to be purchased on such Delivery Date as
provided herein.

4. Offering of Stock by the Underwriters. Upon authorization by the
Representatives of the release of the Firm Stock, the several Underwriters
propose to offer the Firm Stock for sale upon the terms and conditions to be set
forth in the Prospectus.

5. Delivery of and Payment for the Stock. Delivery of and payment for the Firm
Stock shall be made at 10:00 A.M., New York City time, on the third full
business day following the date of this Agreement or at such other date or place
as shall be determined by agreement among the Representatives, the Company and
the Selling Stockholders. This date and time are sometimes referred to as the
“Initial Delivery Date”. Delivery of the Firm Stock shall be made

 

17



--------------------------------------------------------------------------------

to the Representatives for the account of each Underwriter, against payment by
the several Underwriters through the Representatives of the respective aggregate
purchase price of the Firm Stock being sold by the Company and the Selling
Stockholders to or upon the order of the Company and the Selling Stockholders,
as applicable, to the Company and the Selling Stockholders of their respective
portion of the aggregate purchase price by wire transfer in immediately
available funds to the accounts specified by the Company and the Selling
Stockholders. Time shall be of the essence, and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligation of
each Underwriter hereunder. The Company shall deliver the Firm Stock through the
facilities of DTC unless the Representatives shall otherwise instruct.

The option granted in Section 3 will expire 30 days after the date of this
Agreement and may be exercised in whole or from time to time in part by written
notice being given to the Selling Stockholders by the Representatives; provided
that if such date falls on a day that is not a business day, the option granted
in Section 3 will expire on the next succeeding business day. Such notice shall
set forth the aggregate number of shares of Option Stock as to which the option
is being exercised, the names in which the shares of Option Stock are to be
registered, the denominations in which the shares of Option Stock are to be
issued and the date and time, as determined by the Representatives, when the
shares of Option Stock are to be delivered; provided, however, that this date
and time shall not be earlier than the Initial Delivery Date nor earlier than
the second business day after the date on which the option shall have been
exercised nor later than the fifth business day after the date on which the
option shall have been exercised. Each date and time the shares of Option Stock
are delivered is sometimes referred to as an “Option Stock Delivery Date”, and
the Initial Delivery Date and any Option Stock Delivery Date are sometimes each
referred to as a “Delivery Date”.

Delivery of the Option Stock by the Selling Stockholders and payment for the
Option Stock by the several Underwriters through the Representatives shall be
made at 10:00 A.M., New York City time, on the date specified in the
corresponding notice described in the preceding paragraph or at such other date
or place as shall be determined by agreement between the Representatives and the
Selling Stockholders. On the Option Stock Delivery Date, the Selling
Stockholders shall deliver, or cause to be delivered, the Option Stock to the
Representatives, for the account of each Underwriter, against payment by the
several Underwriters through the Representatives of the respective aggregate
purchase price thereof to or upon the order of the Selling Stockholders by wire
transfer in immediately available funds to the accounts specified by the Selling
Stockholders. Time shall be of the essence, and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligation of
each Underwriter hereunder. The Selling Stockholders shall deliver the Option
Stock through the facilities of DTC unless the Representatives shall otherwise
instruct.

6. Further Agreements of the Company and the Underwriters. (a) The Company
agrees:

(i) To prepare the Prospectus in a form approved by the Representatives and to
file such Prospectus pursuant to Rule 424(b) under the Securities Act not later
than the Commission’s close of business on the second business day following the
execution and delivery of this Agreement; to make no further amendment or any
supplement to the

 

18



--------------------------------------------------------------------------------

Registration Statement or the Prospectus prior to the last Delivery Date unless
the Company has furnished the Representatives a copy for their review prior to
filing and will not file any such proposed amendment or supplement to which the
Representatives reasonably object unless the Company shall have determined based
on the advice of counsel that such amendment, supplement or filing is required
by law; to advise the Representatives, promptly after it receives notice
thereof, of the time when any amendment or supplement to the Registration
Statement or the Prospectus has been filed and to furnish the Representatives
with copies thereof; to timely file all reports and any definitive proxy, or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Stock; to advise the
Representatives, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of the Prospectus or any Issuer Free Writing Prospectus, of the suspension
of the qualification of the Stock for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding or examination for any such
purpose, or any notice from the Commission objecting to the use of the form of
Registration Statement or any post-effective supplement thereto or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of the Prospectus or any Issuer
Free Writing Prospectus or suspending any such qualification, to use promptly
its best efforts to obtain its withdrawal.

(ii) To furnish promptly, upon request, to each of the Representatives and to
counsel for the Underwriters a signed copy of the Registration Statement as
originally filed with the Commission, and each amendment thereto filed with the
Commission, including all consents and exhibits filed therewith.

(iii) To deliver promptly to the Representatives such number of the following
documents as the Representatives shall reasonably request: (A) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement and
the computation of per share earnings), (B) each Preliminary Prospectus, the
Prospectus and any amended or supplemented Prospectus, (C) each Issuer Free
Writing Prospectus and (D) any document incorporated by reference in any
Preliminary Prospectus or the Prospectus; and, if the delivery of a prospectus
is required at any time after the date hereof in connection with the offering or
sale of the Stock and if at such time any events shall have occurred as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary to amend or supplement the Prospectus
or to file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Representatives and, upon their request, to file such document and to
prepare and furnish without charge to each Underwriter and

 

19



--------------------------------------------------------------------------------

to any dealer in securities as many copies as the Representatives may from time
to time reasonably request of an amended or supplemented Prospectus that will
correct such statement or omission or effect such compliance.

(iv) To file promptly with the Commission any amendment or supplement to the
Registration Statement or the Prospectus that may, in the judgment of the
Company or the Representatives, be required by the Securities Act or requested
by the Commission.

(v) Prior to filing with the Commission any amendment or supplement to the
Registration Statement or the Prospectus, any document incorporated by reference
in the Prospectus or any amendment to any document incorporated by reference in
the Prospectus, to furnish a copy thereof to the Representatives and counsel for
the Underwriters and obtain the consent of the Representatives to the filing,
which consent shall not be unreasonably withheld or delayed; provided that the
foregoing provision shall not apply if the Company shall have determined based
on the advice of counsel that such amendment, supplement or filing is required
by law.

(vi) Not to make any offer relating to the Stock that would constitute an Issuer
Free Writing Prospectus without the prior written consent of the
Representatives.

(vii) To comply with all applicable requirements of Rule 433 under the
Securities Act with respect to any Issuer Free Writing Prospectus. If at any
time after the date hereof any events shall have occurred as a result of which
any Issuer Free Writing Prospectus, as then amended or supplemented, would
conflict with the information in the Registration Statement, the most recent
Preliminary Prospectus or the Prospectus or would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus, to notify the Representatives
and, upon their request, to file such document and to prepare and furnish
without charge to each Underwriter as many copies as the Representatives may
from time to time reasonably request of an amended or supplemented Issuer Free
Writing Prospectus that will correct such conflict, statement or omission or
effect such compliance.

(viii) As soon as practicable after the Effective Date (it being understood that
the Company shall have until at least 405 days or, if the fourth quarter
following the fiscal quarter that includes the Effective Date is the last fiscal
quarter of the Company’s fiscal year, 440 days after the end of the Company’s
current fiscal quarter), to make generally available to the Company’s security
holders and to deliver to the Representatives an earnings statement of the
Company and its subsidiaries (which need not be audited) complying with
Section 11(a) of the Securities Act and the rules and regulations thereunder
(including, at the option of the Company, Rule 158).

(ix) Promptly from time to time to take such action as the Representatives may
reasonably request to qualify the Stock for offering and sale under the
securities laws of Canada and such other jurisdictions as the Representatives
may request and to comply with such laws so as to permit the continuance of
sales and dealings therein in such

 

20



--------------------------------------------------------------------------------

jurisdictions for as long as may be necessary to complete the distribution of
the Stock; provided that in connection therewith the Company shall not be
required to (i) qualify as a foreign corporation in any jurisdiction in which it
would not otherwise be required to so qualify, (ii) file a general consent to
service of process in any such jurisdiction; (iii) subject itself to taxation in
any jurisdiction in which it would not otherwise be subject; or (iv) be required
to list its shares for trading on any exchange other than the NYSE.

(x) For a period commencing on the date hereof and ending on the 60th day after
the date of the Prospectus (the “Lock-Up Period”), not to, directly or
indirectly, (A) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any shares
of Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock (other than the Stock and shares issued pursuant to employee
benefit plans, qualified stock option plans or other employee compensation plans
existing on the date hereof or pursuant to currently outstanding options,
warrants or rights not issued under one of those plans), or sell or grant
options, rights or warrants with respect to any shares of Common Stock or
securities convertible into or exchangeable for Common Stock (other than the
grant of options pursuant to option plans existing on the date hereof),
(B) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such shares of Common Stock, whether any such transaction described in clause
(A) or (B) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (C) file or cause to be filed a registration
statement, including any amendments thereto, with respect to the registration of
any shares of Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or any other securities of the Company (other
than any registration statement on Form S-8) or (D) publicly disclose the
intention to do any of the foregoing, in each case without the prior written
consent of Barclays Capital Inc., on behalf of the Underwriters, and to cause
each officer, director and stockholder of the Company set forth on Schedule III
hereto to furnish to the Representatives, prior to the Initial Delivery Date, a
letter or letters, substantially in the form of Exhibit A-1 hereto (the “Lock-Up
Agreements”).

(xi) To apply the net proceeds from the sale of the Stock being sold by the
Company substantially in accordance with the description as set forth in the
Prospectus under the caption “Use of Proceeds.”

(xii) The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably would be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Stock.

(xiii) The Company will do and perform all things required or necessary to be
done and performed under this Agreement by it prior to each Delivery Date, and
to satisfy all conditions precedent to the Underwriters’ obligations hereunder
to purchase the Stock.

 

21



--------------------------------------------------------------------------------

(b) Each Underwriter severally agrees that such Underwriter shall not include
any “issuer information” (as defined in Rule 433 under the Securities Act) in
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
used or referred to by such Underwriter without the prior consent of the Company
(any such issuer information with respect to whose use the Company has given its
consent, “Permitted Issuer Information”); provided that (i) no such consent
shall be required with respect to any such issuer information contained in any
document filed by the Company with the Commission prior to the use of such free
writing prospectus and (ii) “issuer information”, as used in this Section 6(b),
shall not be deemed to include information prepared by or on behalf of such
Underwriter on the basis of or derived from issuer information.

7. Further Agreements of the Selling Stockholders. Each Selling Stockholder
agrees severally, and not jointly,:

(a) During the Lock-Up Period, not to, directly or indirectly, (i) offer for
sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any shares of Common Stock or
securities convertible into or exchangeable for Common Stock (other than the
Stock and shares sold in private, unregistered block sales; provided that
purchasers in such private sales shall agree in writing with the Underwriters to
be bound by the terms of such Selling Stockholders Lock-Up Agreement),
(ii) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such shares of Common Stock, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (iii) make any demand for or file or cause to
be filed a registration statement, including any amendments, with respect to the
registration of any shares of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or any other securities of the
Company or (iv) publicly disclose the intention to do any of the foregoing,
except as required by applicable law, in each case without the prior written
consent of Barclays Capital Inc., on behalf of the Underwriters; and to cause
such Selling Stockholder to furnish to the Representatives, prior to the Initial
Delivery Date, a letter or letters, substantially in the form of Exhibit A-2
hereto (the “Selling Stockholders Lock-Up Agreements”).

(b) Neither such Selling Stockholder nor any person acting on behalf of such
Selling Stockholder (other than, if applicable, the Company and the
Underwriters) shall use or refer to any “free writing prospectus” (as defined in
Rule 405 under the Securities Act), relating to the Stock;

(c) To deliver to the Representatives prior to the Initial Delivery Date a
properly completed and executed United States Internal Revenue Service Form W-8
(if such Selling Stockholder is a non-United States person) or Form W-9 (if such
Selling Stockholder is a United States person), together with all required
attachments to such form).

 

22



--------------------------------------------------------------------------------

(d) Such Selling Stockholder will not take, directly or indirectly, any action
designed to or that has constituted or that reasonably would be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Stock.

(e) Such Selling Stockholder will do and perform all its agreements contained
herein and satisfy all the conditions on its part to be performed or satisfied
hereunder at or prior to such Delivery Date.

8. Expenses. The Company agrees, whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, to pay all
expenses, costs, fees and taxes incident to and in connection with (a) the
authorization, issuance, sale and delivery of the Firm Stock to be sold by the
Company and any stamp duties, transfer or other taxes payable in that
connection, and the preparation and printing of certificates for the Stock;
(b) the preparation, printing and filing under the Securities Act of the
Registration Statement (including any exhibits thereto), any Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus, and any
amendment or supplement thereto; (c) the distribution of the Registration
Statement (including any exhibits thereto), any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus, and any amendment or supplement
thereto, or any document incorporated by reference therein, all as provided in
this Agreement; (d) the production and distribution of this Agreement, any
supplemental agreement among Underwriters, and any other related documents in
connection with the offering, purchase, sale and delivery of the Stock; (g) the
listing of the Stock on the New York Stock Exchange; (h) the qualification of
the Stock under the securities laws of the several jurisdictions as provided in
Section 6(a)(x) and the preparation, printing and distribution of a Blue Sky
Memorandum (including related fees and expenses of counsel to the Underwriters);
(i) the preparation, printing and distribution of one or more versions of the
Preliminary Prospectus and the Prospectus for distribution in Canada, including
in the form of a Canadian “wrapper” (including related fees and expenses of
Canadian counsel to the Underwriters); (k) the investor presentations on any
“road show”, undertaken in connection with the marketing of the Stock,
including, without limitation, expenses associated with any electronic road
show, travel and lodging expenses of the representatives and officers of the
Company and the cost of any aircraft chartered in connection with the road show;
and (l) all other costs and expenses incident to the performance of the
obligations of the Company and the Selling Stockholders pursuant to this
Agreement. If the closing of this offering occurs, the Underwriters agree to
reimburse the Company for all expenses, costs and fees paid or to be paid by the
Company pursuant to the preceding sentence, with such expenses, costs and fees
as are reasonably estimated by the Company to be paid by the Underwriters at
closing and any remaining amounts following closing to be paid to the Company
upon demand to the Representatives. Except as provided in Section 13, the
Underwriters shall pay their own costs and expenses, including the fees and
expenses of their counsel, any transfer taxes on resale of the Stock by them and
the expenses of advertising any offering of the Stock made by the Underwriters.

9. Conditions of Underwriters’ Obligations. The obligations of the Underwriters
to purchase the Stock shall be subject to the accuracy of the representations
and warranties of the Company and the Selling Stockholders contained herein at
the Applicable Time and each Delivery Date, to the accuracy of the statements of
the Company and the Selling Stockholders

 

23



--------------------------------------------------------------------------------

made in any certificates pursuant to the provisions hereof, to the performance
by the Company and the Selling Stockholders of their respective obligations
hereunder and to the following additional conditions:

(a) The Prospectus shall have been timely filed with the Commission in
accordance with Section 6(a)(i). The Company shall have complied with all filing
requirements applicable to any Issuer Free Writing Prospectus used or referred
to after the date hereof; no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been issued and no proceeding or
examination for such purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with; and the Commission shall not have notified the Company
of any objection to the use of the form of the Registration Statement or any
post-effective amendment thereto.

(b) No Underwriter shall have discovered and disclosed to the Company on or
prior to such Delivery Date that the Registration Statement, the Prospectus or
the Pricing Disclosure Package, or any amendment or supplement thereto, contains
an untrue statement of a fact which, in the opinion of Latham & Watkins LLP,
counsel for the Underwriters, is material or omits to state a fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Stock, the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus, and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Underwriters, and the Company and the Selling Stockholders shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

(d) The Company shall have requested and caused Davis Graham & Stubbs LLP,
counsel for the Company, to furnish to the Representatives its opinion, dated as
of the applicable Delivery Date and addressed to the Representatives, to the
effect that:

(i) Each of the Company and the subsidiaries listed on Annex A attached hereto
(individually, a “Subsidiary” and collectively, the “Subsidiaries”) has been
duly incorporated or formed and is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction in which
it is chartered or organized, with full corporate or limited liability company
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business as described in the Pricing Disclosure
Package and the Prospectus, and is duly qualified to do business as a foreign
corporation or limited liability company and is in good standing under the laws
of the respective jurisdictions listed on Exhibit A to the opinion;

 

24



--------------------------------------------------------------------------------

(ii) All the outstanding shares of capital stock or membership interests of the
Company and each Subsidiary have been duly authorized and validly issued and
with respect to the Company and the Subsidiaries that are corporations, are
fully paid and nonassessable, and, except as otherwise set forth in the Pricing
Disclosure Package and the Prospectus, all outstanding shares of capital stock
or membership interests of the Subsidiaries are owned by the Company either
directly or through wholly owned subsidiaries free and clear of any security
interest known to such counsel that are perfected solely by filing under the
Delaware Uniform Commercial Code.

(iii) The shares of Stock to be issued and sold by the Company to the
Underwriters under the Agreement have been duly authorized and, upon payment and
delivery in accordance with the Agreement, will be validly issued, fully paid
and non-assessable and free of preemptive rights arising from the Certificate of
Incorporation and Bylaws of the Company (the “Governing Documents”);

(iv) This Agreement has been duly authorized, executed and delivered by the
Company;

(v) None of the execution and delivery of this Agreement, the issuance and sale
of the Firm Stock to be sold by the Company, nor the performance of the
obligations hereunder or thereunder by the Company will conflict with, result in
a breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or asset of the Company or of any of its Subsidiaries pursuant to,
(i) the Certificate of Incorporation or bylaws of the Company or the charter,
bylaws or certificate of formation or operating agreement of any of its
Subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
covenant or instrument to which the Company or any of its Subsidiaries is a
party or bound or to which its or their property is subject included on Annex B
to this opinion; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its Subsidiaries of any New York,
Delaware, Colorado or U.S. federal court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company, any of its Subsidiaries or any of their respective properties,
except, in the case of (ii) and (iii) above, for any such breach or violation
that would not reasonably be expected to have a Material Adverse Effect and
except with respect to the Credit Facility, on which we express no opinion;

(vi) No consent, approval, authorization, filing with or order of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries is required to be made by the Company or any of its subsidiaries
under the federal laws of the United States of

 

25



--------------------------------------------------------------------------------

America, the laws of the State of New York, the Delaware General Corporation
Law, and the Delaware Limited Liability Company Act that in our experience
normally would be applicable to general business entities for the transactions
contemplated herein, in connection with the issuance of the Firm Stock by the
Company and the consummation of the transactions contemplated by this Agreement
except for (i) the filing by the Company of a Form 8-K to report the launch,
pricing and completion of the transactions contemplated by the Agreement,
(ii) such consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under blue sky or securities laws of any
jurisdiction in which the Stock are offered or sold in connection with the
purchase and distribution of the Stock by the Underwriters; and (iii) such other
approvals as have been obtained;

(vii) The Registration Statement is effective under the Securities Act, and the
Prospectus was filed with the Commission pursuant to the subparagraph of Rule
424(b) under the Securities Act specified in such opinion on the date specified
therein. To such counsel’s knowledge, no stop order suspending the effectiveness
of the Registration Statement has been issued and no proceeding or examination
for such purpose has been instituted or threatened by the Commission;

(viii) The Registration Statement, at May 8, 2013, and the Prospectus, as of its
date, each appeared on their face to be appropriately responsive in all material
respects to the applicable form requirements for registration statements on Form
S-3 under the Securities Act and the rules and regulations of the Commission
thereunder; it being understood, however, that such counsel expresses no view
with respect to Regulation S-T or the financial statements, schedules, or other
financial data or reserve data included in, incorporated by reference in or
omitted from, the Registration Statement or the Prospectus. For purposes of this
paragraph, such counsel may assume that the statements made in the Registration
Statement and the Prospectus are correct and complete;

(ix) The statements made in each of the Preliminary Prospectus and the
Prospectus under the caption “Description of Common Stock”, insofar as they
purport to constitute summaries of the terms of the Common Stock (including the
Stock), constitute accurate summaries of the terms of such Common Stock in all
material respects;

(x) The statements made in each of the Preliminary Prospectus and the Prospectus
under the caption “Underwriting” insofar as they purport to constitute a summary
of the terms of this Agreement, constitute an accurate summary of the terms of
such agreement in all material respects;

 

26



--------------------------------------------------------------------------------

(xi) The statements made in each of the Preliminary Prospectus and the
Prospectus under the caption “Material U.S. Federal Income Tax Considerations,”
insofar as they purport to constitute summaries of (i) United Stated federal tax
law and regulations or legal conclusions with respect thereto or (ii) the terms
of statutes, rules or regulations, constitute accurate summaries of such matters
in all material respects;

(xii) The Company is not, and after giving effect to the offering and sale of
the Stock and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the Prospectus, will not be, an “investment
company” as defined in the Investment Company Act; and

(xiii) To such counsel’s knowledge and except as described in the Pricing
Disclosure Package and the Prospectus, to the knowledge of such counsel, there
is no pending or threatened action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator to which the Company or
any of its subsidiaries is a party or of which its or their property is the
subject, except in each case for such proceedings that would not singly or in
the aggregate reasonably be expected to have a Material Adverse Effect.

In addition, Davis, Graham & Stubbs LLP shall state that, although such counsel
has not independently verified, and is not passing on and does not pass on or
assume responsibility for, the accuracy, completeness or fairness of the
statements contained in the Registration Statement, Pricing Disclosure Package
or the Prospectus, no facts have come to the attention of such counsel that
would cause it to believe that (i) the Registration Statement, as of the latest
Effective Date, (ii) the Pricing Disclosure Package, as amended or supplemented
at the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case, other than the financial statements and other
financial or reserve information contained therein, as to which such counsel
need express no opinion), and (iii) the Prospectus, as of its date or as of the
applicable Delivery Date, contained or contains any untrue statement of a
material fact or omitted or omits to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (in each case, other than the financial statements
(including the notes thereto) and other financial and reserve information
contained therein, as to which such counsel need express no opinion).

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the jurisdiction of
incorporation of the Company, the State of New York or the federal laws of the
United States, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Underwriters and (B) as to
matters of fact, to the extent they deem proper, on certificates of responsible
officers of the Company and public officials. References to the

 

27



--------------------------------------------------------------------------------

Registration Statement Pricing Disclosure Package, the Preliminary Prospectus
and the Prospectus in this Section 9(d) include any amendment or supplement
thereto on the applicable Delivery Date.

(e) The Representatives shall have received from Thompson & Knight LLP counsel
for the Selling Stockholders, its written opinion addressed to the Underwriters
and dated as of the applicable Delivery Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B.

(f) The Representatives shall have received from Latham & Watkins LLP, counsel
for the Underwriters, such opinion or opinions, dated as of the applicable
Delivery Date and addressed to the Representatives, with respect to the issuance
and sale of the Stock, the Pricing Disclosure Package, the Prospectus (as
amended or supplemented on the applicable Delivery Date) and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

(g) The Company shall have furnished to the Representatives a certificate,
signed by the Company’s (x) the Chairman of the Board or the President and
(y) the principal financial or accounting officer, dated as of the applicable
Delivery Date, to the effect that the signers of such certificate have carefully
examined the Pricing Disclosure Package and the Prospectus and any supplements
or amendments thereto, and this Agreement and that:

(i) the representations, warranties and agreements of the Company in Section 1
are true and correct on and as of such Delivery Date, and the Company has
complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to
such Delivery Date;

(ii) no stop order suspending the effectiveness of the Registration Statement
has been issued; no proceedings or examination for that purpose have been
instituted or, to the knowledge of such officers, threatened; and the Commission
shall not have notified the Company of any objection to the use of the form of
the Registration Statement or any post-effective amendment thereto;

(iii) they have examined the Registration Statement, the Prospectus and the
Pricing Disclosure Package, and, in their opinion, (A) (1) the Registration
Statement, as of the Effective Date, (2) the Prospectus, as of its date and on
the applicable Delivery Date, and (3) the Pricing Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading,

 

28



--------------------------------------------------------------------------------

and (B) since the Effective Date, no event has occurred that should have been
set forth in a supplement or amendment to the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus that has not been so set forth;
and

(iv) since the date of the most recent financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Prospectus
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Pricing Disclosure Package and the
Prospectus (exclusive of any amendment or supplement thereto).

(h) Each Selling Stockholder shall have furnished to the Representatives on such
Delivery Date a certificate, dated such Delivery Date, signed by, or on behalf
of, such Selling Stockholder stating that the representations, warranties and
agreements of such Selling Stockholder contained herein are true and correct on
and as of such Delivery Date and that such Selling Stockholder has complied with
all its agreements contained herein and has satisfied all the conditions on its
part to be performed or satisfied hereunder at or prior to such Delivery Date.

(i) Each Selling Stockholder shall have furnished to the Representatives on such
Delivery Date a certificate, dated such Delivery Date, signed by, or on behalf
of, such Selling Stockholder stating that such Selling Stockholder has examined
the Registration Statement, the Prospectus and the Pricing Disclosure Package,
and, to its knowledge, (i) the Registration Statement, as of the Effective Date,
(ii) the Prospectus, as of its date and on the applicable Delivery Date, and
(iii) the Pricing Disclosure Package, as of the Applicable Time, did not and do
not contain any untrue statement of a material fact and did not and do not omit
to state a material fact required to be stated therein or necessary to make the
statements therein (except in the case of the Registration Statement, in the
light of the circumstances under which they were made) not misleading, with
respect to the Selling Stockholder Information.

(j) At the Applicable Time and as of the applicable Delivery Date, the Company
shall have requested and caused KPMG LLP to furnish to the Representatives
letters, dated respectively as of the Applicable Time and as of the applicable
Delivery Date, confirming that they are a registered public accounting firm and
independent accountants within the meaning of the Exchange Act and reasonably
satisfactory in form and substance to the Representatives.

(k) Subsequent to the Applicable Time or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package (exclusive of any
amendment or supplement thereto) and the Prospectus (exclusive of any amendment
or supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (g) of this
Section 9; or (ii) any change, or any

 

29



--------------------------------------------------------------------------------

development involving a prospective change, in or affecting the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Pricing Disclosure Package and the Prospectus (exclusive of
any amendment or supplement thereto), the effect of which, in any case referred
to in clause (i) or (ii) above, is, in the sole judgment of the Representatives,
so material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Stock as contemplated in the Pricing Disclosure
Package and the Prospectus (exclusive of any amendment or supplement thereto).

(l) At the Applicable Time and the applicable Delivery Date, the Company shall
have requested and caused Netherland, Sewell & Associates, Inc. to furnish to
the Representatives letters, dated respectively as of the Applicable Time and as
of the applicable Delivery Date, in form and substance satisfactory to the
Representatives and confirming that they are independent petroleum engineers and
covering certain matters relating to information about the reserves of the
Company presented in the Pricing Disclosure Package and the Prospectus.

(m) The Stock shall be eligible for clearance and settlement through The
Depository Trust Company.

(n) Subsequent to the Applicable Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined under Section 3(a)(62) of the
Exchange Act) or any notice given of any intended or potential decrease in any
such rating or of a possible change in any such rating that does not indicate
the direction of the possible change.

(o) The New York Stock Exchange shall have approved the Stock for listing,
subject only to official notice of issuance.

(p) The Lock-Up Agreements between the Representatives and the officers,
directors and stockholders of the Company set forth on Schedule III, delivered
to the Representatives on or before the date of this Agreement, shall be in full
force and effect on such Delivery Date.

(q) Prior to the applicable Delivery Date, the Company shall have furnished to
the Representatives such further information, certificates and documents as the
Representatives may reasonably request.

If any of the conditions specified in this Section 9 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Underwriters, this Agreement and all obligations of the Underwriters
hereunder may be cancelled at, or at any time prior to, the applicable Delivery
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

30



--------------------------------------------------------------------------------

The documents required to be delivered by this Section 9 will be delivered at
the office of counsel for the Underwriters, at Latham & Watkins LLP, 811 Main
Street, Suite 3700, Houston, Texas 77002, on the applicable Delivery Date.

10. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Underwriter, each
Selling Stockholder, and each of their respective directors, partners, officers,
employees, Affiliates and agents of each Underwriter or Selling Stockholder and
each person who controls any Underwriter or Selling Stockholder within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
U.S. federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities or actions in respect
thereof arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus, and Marketing Materials, any
Blue Sky Application or any other written information used by or on behalf of
the Company in connection with the offer or sale of the Stock, or in any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company. with respect to the Underwriters, by or on behalf of
any Underwriter through the Representatives or, with respect to the Selling
Stockholders, by or on behalf of the Selling Stockholders specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
that the Company may otherwise have.

(b) Each Selling Stockholders severally, and not jointly, shall indemnify and
hold harmless each Underwriter, its affiliates, directors, officers and
employees, and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Stock), to which
that Underwriter, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement

 

31



--------------------------------------------------------------------------------

or alleged untrue statement of a material fact contained in (A) any Preliminary
Prospectus, the Registration Statement, the Prospectus, (B) any Issuer Free
Writing Prospectus or in any amendment or supplement thereto, (C) any Permitted
Issuer Information, (D) any Marketing Materials, (E) any Blue Sky Application or
(F) any “free writing prospectus” (as defined in Rule 405 under the Securities
Act) (any such free writing prospectus that was prepared by or on behalf of the
Selling Stockholder or used or referred to by the Selling Stockholder in
connection with the offering of the Stock in violation of Section 7(c) (being
referred to as a “Selling Stockholder Free Writing Prospectus”), (ii) the
omission or alleged omission to state in any Preliminary Prospectus,
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Permitted Issuer Information, any
Marketing Materials, any Blue Sky Application or any Selling Stockholder Free
Writing Prospectus, any material fact required to be stated therein or necessary
to make the statements therein not misleading, and shall reimburse each
Underwriter, its affiliates, directors, officers and employees and each such
controlling person promptly upon demand for any legal or other expenses
reasonably incurred by that Underwriter, its affiliates, directors, officers and
employees or controlling persons in connection with investigating or defending
or preparing to defend against any such loss, claim, damage, liability or action
as such expenses are incurred or (iii) any breach of any representation or
warranty of such Selling Stockholder in this Agreement or any certificate or
other agreement delivered pursuant hereto or contemplated hereby; provided,
however, for purposes of subsections (i) and (ii) above, only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in any Preliminary Prospectus, Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto or in any Permitted Issuer Information, any Marketing Materials, any
Blue Sky Application or any Selling Stockholder Free Writing Prospectus in
reliance upon and in conformity with the Selling Stockholder Information
furnished to the Company by such Selling Stockholder. The liability of such
Selling Stockholder under the indemnity agreement contained in this paragraph
shall be limited to an amount equal to the total gross proceeds from the
offering of the shares of the Stock purchased under the Agreement received by
such Selling Stockholder, as set forth in the table on the cover page of the
Prospectus. The foregoing indemnity agreement is in addition to any liability
that such Selling Stockholder may otherwise have to any Underwriter or any
affiliate, director, officer, employee or controlling person of that
Underwriter.

(c) Each Underwriter severally, and not jointly, agrees to indemnify and hold
harmless the Company, each Selling Stockholder, their respective directors,
officers, and each person, if any, who controls the Company or such Selling
Stockholder within the meaning of either the Securities Act or the Exchange Act,
to the same extent as the foregoing indemnity to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company and each Selling Stockholder by or on behalf of such Underwriter through
the Representatives specifically for inclusion in the Preliminary Prospectus or
the Prospectus (or in any amendment or supplement thereto). This indemnity
agreement will be in addition to any liability that any Underwriter may
otherwise have. The Company and each Selling Stockholder acknowledges that
(i) the statements relating to concessions by the Underwriters in the

 

32



--------------------------------------------------------------------------------

fourth paragraph under the caption “Underwriting,” the statements relating to
stabilization by the Underwriters appearing in the tenth and eleventh paragraphs
under the caption “Underwriting,” and the statements set forth under the caption
“Underwriting Agreement—Conflicts of Interest” in the Preliminary Prospectus and
the Prospectus constitute the only information furnished in writing by or on
behalf of the Underwriters for inclusion in the Preliminary Prospectus and the
Prospectus or in any amendment or supplement thereto.

(d) Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

 

33



--------------------------------------------------------------------------------

(e) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 10 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company, the Selling Stockholders and the
Underwriters, severally agree to contribute to the aggregate losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in connection with investigating or defending any loss, claim, damage, liability
or action) (collectively “Losses”) to which the Company, the Selling
Stockholders and one or more of the Underwriters may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Stockholders, on the one hand, and by the Underwriters
on the other from the offering of the Stock; provided, however, that in no case
shall any Underwriter be responsible for any amount in excess of the purchase
discount or commission applicable to the Stock purchased by such Underwriter
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Selling Stockholders, on the one
hand, and the Underwriters, on the other, severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company and the Selling Stockholders, on the one hand,
and the Underwriters, on the other, in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company and the Selling Stockholders
shall be deemed to be equal to the total net proceeds from the offering (before
deducting expenses) received by it, and benefits received by the Underwriters
shall be deemed to be equal to the total purchase discounts and commissions.
Relative fault shall be determined by reference to, among other things, whether
any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company and the Selling Stockholders, on the one hand, or the Underwriters, on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company, the Selling Stockholders and the Underwriters agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation that does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10, each person who controls an Underwriter within the meaning of
either the Securities Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of an Underwriter shall have the same rights to
contribution as such Underwriter, and each person who controls the Company and
each Selling Stockholder within the meaning of either the Securities Act or the
Exchange Act and each officer and director of the Company and the Selling
Stockholders shall have the same rights to contribution as the Company and the
Selling Stockholders, subject in each case to the applicable terms and
conditions of this paragraph (e).

11. Defaulting Underwriters. If any one or more Underwriters shall fail to
purchase and pay for any of the Stock agreed to be purchased by such Underwriter
hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Underwriters shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Stock set forth opposite
their

 

34



--------------------------------------------------------------------------------

names in Schedule I hereto bears to the aggregate principal amount of Stock set
forth opposite the names of all the remaining Underwriters) the Stock which the
defaulting Underwriter or Underwriters agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Stock which
the defaulting Underwriter or Underwriters agreed but failed to purchase shall
exceed 10% of the aggregate principal amount of Stock set forth in Schedule I
hereto, the remaining Underwriters shall have the right to purchase all, but
shall not be under any obligation to purchase any, of the Stock, and if such
nondefaulting Underwriters do not purchase all the Stock, this Agreement will
terminate without liability to any nondefaulting Underwriter or the Company. In
the event of a default by any Underwriter as set forth in this Section 11, the
applicable Delivery Date shall be postponed for such period, not exceeding five
Business Days, as the Representatives shall determine in order that the required
changes in the Prospectus or in any other documents or arrangements may be
effected. Nothing contained in this Agreement shall relieve any defaulting
Underwriter of its liability, if any, to the Company or any nondefaulting
Underwriter for damages occasioned by its default hereunder.

12. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company and the
Selling Stockholders prior to delivery of and payment for the Stock, if at any
time prior to such time (i) trading in securities generally on the New York
Stock Exchange shall have been suspended or limited or minimum prices shall have
been established on such exchange; (ii) a banking moratorium shall have been
declared either by U.S. federal or New York State authorities; or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Representatives, impractical or inadvisable to proceed with the offering
or delivery of the Stock as contemplated in the Pricing Disclosure Package and
the Prospectus (exclusive of any amendment or supplement thereto).

13. Reimbursement of Underwriters’ Expenses. If the sale of the Stock provided
for herein is not consummated because any condition to the obligations of the
Underwriters set forth in Section 9 hereof is not satisfied, because of any
termination pursuant to Section 12 hereof or because of any refusal, inability
or failure on the part of the Company or any Selling Stockholder to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Underwriters, the Company will reimburse the Underwriters
severally through Barclays Capital Inc. on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Stock.

14. Research Analyst Independence. The Company acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company and the Selling Stockholders hereby waive and
release, to the fullest extent permitted by law, any claims that the Company or
the Selling Stockholders may have against the Underwriters with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from

 

35



--------------------------------------------------------------------------------

or inconsistent with the views or advice communicated to the Company or the
Selling Stockholders by such Underwriters’ investment banking divisions. The
Company and the Selling Stockholders acknowledge that each of the Underwriters
is a full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement.

15. No Fiduciary Duty. The Company and the Selling Stockholders acknowledge and
agree that in connection with this offering, sale of the Stock or any other
services the Underwriters may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Underwriters: (a) no fiduciary or agency relationship between the
Company, the Selling Stockholders and any other person, on the one hand, and the
Underwriters, on the other, exists; (b) the Underwriters are not acting as
advisors, expert or otherwise, to either the Company or the Selling
Stockholders, including, without limitation, with respect to the determination
of the public offering price of the Stock, and such relationship between the
Company and the Selling Stockholders, on the one hand, and the Underwriters, on
the other, is entirely and solely commercial, based on arms-length negotiations;
any duties and obligations that the Underwriters may have to the Company or the
Selling Stockholders shall be limited to those duties and obligations
specifically stated herein; and (d) the Underwriters and their respective
affiliates may have interests that differ from those of the Company and the
Selling Stockholders. The Company and the Selling Stockholders hereby waives any
claims that the Company or the Selling Stockholders may have against the
Underwriters with respect to any breach of fiduciary duty in connection with
this offering.

16. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to (i) Barclays Capital Inc., 745 Seventh Avenue, New York, New
York 10019, Attention: Syndicate Registration (Facsimile: (646) 834-8133), with
a copy, in the case of any notice pursuant to Section 10(d), to the Director of
Litigation, Office of the General Counsel, Barclays Capital Inc., 745 Seventh
Avenue, New York, New York 10019; (ii) BMO Capital Markets Corp., 3 Times
Square, New York, New York 10036, Attention: Legal (Facsimile: (212) 702-1205)
and Jonathan Hough (Facsimile: (713) 236-0696); (iii) Citigroup Global Markets
Inc. General Counsel (Facsimile: (212) 816-7912) and confirmed to the General
Counsel, Citigroup Global Markets Inc., at 388 Greenwich Street, New York, New
York, 10013, Attention: General Counsel; (iv) Raymond James at 880 Carillon
Parkway, St. Petersburg, Florida 33716, Attention: John Critchlow, (Facsimile:
(727) 567-8247); and (v) Wells Fargo Securities, LLC, 375 Park Avenue, New York,
New York 10152, Attention of Equity Syndicate (Facsimile: (212) 214-5918) (with
such fax to be confirmed by telephone to (212) 214-6161);

 

36



--------------------------------------------------------------------------------

(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to (303) 623-3628 and confirmed to it at 1675 Broadway, Suite 1950,
Denver, Colorado 80202, attention of the Legal Department; and

(c) if to any Selling Stockholders, shall be delivered or sent by mail or
facsimile transmission to (i) such Selling Stockholder at the address set forth
on Schedule II hereto, (ii) Natural Gas Partners, 125 E. John Carpenter Freeway,
Suite 600, Irving, Texas 75062, Attention: Christopher Ray (Facsimile:
(972) 432-1441) and (iii) Thompson & Knight LLP, 1722 Routh Street, Suite 1500,
Dallas, Texas 75201, Attention: Wesley P. Williams (Facsimile: (214) 999-1567).

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company and the Selling Stockholders shall be
entitled to act and rely upon any request, consent, notice or agreement given or
made on behalf of the Underwriters by Barclays Capital Inc. on behalf of the
Representatives.

17. Persons Entitled to Benefit of Agreement. This Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the indemnified persons referred to in Section 10 hereof and
their respective successors, and, no other person will have any right or
obligation hereunder. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 17, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

18. Survival. The respective agreements, representations, warranties,
indemnities and other statements of the Company, the Selling Stockholders or its
officers and of the Underwriters set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of the Underwriters, the Company, the Selling Stockholders or any of
the indemnified persons referred to in Section 10 hereof, and will survive
delivery of and payment for the Stock. The provisions of Sections 10 and 12
hereof shall survive the termination or cancellation of this Agreement.

19. Definition of the Terms “Business Day”, “Affiliate” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close ,and (b) “affiliate” and “subsidiary” have the meaning set forth in
Rule 405 under the Securities Act.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles (other than Section 5-1401 of the General Obligations Law).

21. Waiver of Jury Trial. The Company and the Underwriters hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

37



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

23. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

38



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Company, the
Selling Stockholders and the Underwriters, please indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, RESOLUTE ENERGY CORPORATION By:  

/s/ Richard F. Betz

  Name:   Richard F. Betz   Title:   Executive Vice President and Chief
Operating Officer NATURAL GAS PARTNERS VII, L.P. By:   G.F.W. Energy VII, L.P.,
its general partner By:   GFW VI, L.L.C., its general partner By:  

/s/ Kenneth A. Hersh

  Name:   Kenneth A. Hersh   Title:   Authorized Member NGP-VII INCOME
CO-INVESTMENT OPPORTUNITIES, L.P. By:   NGP Income Management L.L.C., its
general partner By:  

/s/ Tony R. Weber

  Name:   Tony R. Weber   Title:   President

 

[Signature page to the Underwriting Agreement]



--------------------------------------------------------------------------------

Accepted:

BARCLAYS CAPITAL INC.

BMO CAPITAL MARKETS CORP.,

CITIGROUP GLOBAL MARKETS INC.,

RAYMOND JAMES & ASSOCIATES, INC., and

WELLS FARGO SECURITIES, LLC

For themselves and as Representatives

of the several Underwriters named

in Schedule I hereto

 

BARCLAYS CAPITAL INC. By:  

/s/ Victoria Hale

  Name: Victoria Hale   Title: Vice President

 

[Signature page to the Underwriting Agreement]



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP. By:  

/s/ Tod Benton

  Name: Tod Benton   Title: Managing Director

 

[Signature page to the Underwriting Agreement]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ James Jackson

  Name: James Jackson   Title: Vice President

 

[Signature page to the Underwriting Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES & ASSOCIATES, INC. By:  

/s/ Howard W. House

  Name: Howard W. House   Title: Managing Director

 

[Signature page to the Underwriting Agreement]



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC By:  

/s/ Elizabeth A. DiChiaro

  Name: Elizabeth A. DiChiaro   Title: Managing Director

 

[Signature page to the Underwriting Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriters

   Number of Shares of
Firm Stock  

Barclays Capital Inc.

     6,500,000   

BMO Capital Markets Corp.

     1,503,125   

Citigroup Global Markets Inc.

     1,503,125   

Raymond James & Associates, Inc.

     1,503,125   

Wells Fargo Securities, LLC

     1,503,125   

Capital One Southcoast Inc.

     1,218,750   

Johnson Rice & Company L.L.C.

     1,218,750   

Global Hunter Securities, LLC

     260,000   

Scotia Capital (USA) Inc.

     260,000   

Ladenburg Thalmann & Co. Inc.

     260,000   

SunTrust Robinson Humphrey, Inc.

     260,000   

Wunderlich Securities, Inc.

     260,000      

 

 

 

Total

     16,250,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

 

Name and Address of Selling Stockholder

   Number of Shares
of Firm Stock      Number of Shares
of Option Stock  

Natural Gas Partners VII, L.P.

125 East John Carpenter Freeway, Suite 600

Irving, TX 75062

     2,867,625         2,329,946   

NGP-VII Income Co-Investment Opportunities, L.P.

125 East John Carpenter Freeway, Suite 600

Irving, TX 75062

     132,375         107,554      

 

 

    

 

 

 

Total

     3,000,000         2,437,500      

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE III

PERSONS DELIVERING LOCK-UP AGREEMENTS

Resolute Energy Corporation

Richard F. Betz

Richard L. Covington

William H. Cunningham

James E. Duffy

Theodore Gazulis

Thomas O. Hicks, Jr.

James M. Piccone

Robert M. Swartz

Michael N. Stefanoudakis

Nicholas J. Sutton

Selling Stockholders

Natural Gas Partners VII, L.P.

NGP-VII Income Co-Investment Opportunities, L.P.



--------------------------------------------------------------------------------

SCHEDULE IV

INFORMATION INCLUDED IN THE PRICING DISCLOSURE PACKAGE

1. Public offering price: $8.00

2. Number of shares of Common Stock offered to the public: 16,250,000



--------------------------------------------------------------------------------

SCHEDULE V

ISSUER FREE WRITING PROSPECTUSES – ROAD SHOW MATERIALS

None.



--------------------------------------------------------------------------------

SCHEDULE VI

ISSUER FREE WRITING PROSPECTUS

None.



--------------------------------------------------------------------------------

EXHIBIT A-1

LOCK-UP LETTER AGREEMENT

BARCLAYS CAPITAL INC.

As Representative of the several

Underwriters named in Schedule I,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the
“Underwriters”) propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) providing for the purchase by the Underwriters of
shares (the “Stock”) of Common Stock, par value $0.0001 per share (the “Common
Stock”), of Resolute Energy Corporation, a Delaware corporation (the “Company”),
and that the Underwriters propose to reoffer the Stock to the public (the
“Offering”).

In consideration of the execution of the Underwriting Agreement by the
Underwriters, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Barclays
Capital Inc., on behalf of the Underwriters, the undersigned will not, directly
or indirectly, (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any person at any time in the future of) any
shares of Common Stock (including, without limitation, shares of Common Stock
that may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the Securities and Exchange Commission, and
shares of Common Stock that may be issued upon exercise of any options or
warrants) or securities convertible into or exercisable or exchangeable for
Common Stock, (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of shares of Common Stock, whether any such transaction described
in clause (1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock or any other
securities of the Company or (4) publicly disclose the intention to do any of
the foregoing, for a period commencing on the date hereof and ending on the 60
day after the date of the Prospectus relating to the Offering (such 60-day
period, the “Lock-Up Period”).

The foregoing paragraph shall not apply to (a) transactions relating to shares
of Common Stock or other securities acquired in the open market after the
completion of the offering, (b) bona fide gifts of shares of Common Stock in an
aggregate amount not exceeding 25,000 shares of Common Stock, (c) sales or other
dispositions of shares of any class of the Company’s capital stock, in each case
that are made exclusively between and among the undersigned or members of the
undersigned’s family, or affiliates of the undersigned, including its partners
(if a partnership) or members (if a limited liability company); provided that it
shall be a condition to any transfer

 

Exhibit A-1-1



--------------------------------------------------------------------------------

pursuant to this clause (c) that (i) the transferee agrees to be bound by the
terms of this Lock-Up Letter Agreement (including, without limitation, the
restrictions set forth in the preceding sentence) to the same extent as if the
transferee were a party hereto, and (ii) the undersigned notifies Barclays
Capital Inc. at least two business days prior to the proposed transfer or
disposition; (d) the exercise of warrants or the exercise of stock options or
the vesting of other outstanding equity awards granted pursuant to the Company’s
stock option/incentive plans or otherwise outstanding on the date hereof;
provided, that the restrictions shall apply to shares of Common Stock issued
upon such exercise or conversion, and (e) the transfer of shares of Common Stock
to the Company in satisfaction or payment of any exercise price or to satisfy
any tax withholding obligations with respect to equity awards granted under any
existing employee benefit plan of the Company.

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.

It is understood that, if the Company notifies the Underwriters that it does not
intend to proceed with the Offering, if the Underwriting Agreement does not
become effective, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Stock, the undersigned will be released from its
obligations under this Lock-Up Letter Agreement.

The undersigned understands that the Company, the Selling Stockholders and the
Underwriters will proceed with the Offering in reliance on this Lock-Up Letter
Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Company, the Selling Stockholders and the Underwriters.

This Lock-Up Letter Agreement shall automatically terminate upon the earliest to
occur, if any, of (1) the termination of the Underwriting Agreement before the
sale of any Stock to the Underwriters or (2)             , 2013, in the event
that the Underwriting Agreement has not been executed by that date.

[Signature page follows]

 

Exhibit A-1-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours,

By:

 

 

  Name:   Title:

Dated:                                         

 

Exhibit A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

SELLING STOCKHOLDER LOCK-UP LETTER AGREEMENT

BARCLAYS CAPITAL INC.

As Representative of the several

Underwriters named in Schedule I,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the
“Underwriters”) propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) providing for the purchase by the Underwriters of
shares (the “Stock”) of Common Stock, par value $0.0001 per share (the “Common
Stock”), of Resolute Energy Corporation, a Delaware corporation (the “Company”),
and that the Underwriters propose to reoffer the Stock to the public (the
“Offering”).

In consideration of the execution of the Underwriting Agreement by the
Underwriters, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Barclays
Capital Inc., on behalf of the Underwriters, the undersigned will not, directly
or indirectly, (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any person at any time in the future of) any
shares of Common Stock (including, without limitation, shares of Common Stock
that may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the Securities and Exchange Commission and
shares of Common Stock that may be issued upon exercise of any options or
warrants) or securities convertible into or exercisable or exchangeable for
Common Stock, (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of shares of Common Stock, whether any such transaction described
in clause (1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock or any other
securities of the Company or (4) publicly disclose the intention to do any of
the foregoing, for a period commencing on the date hereof and ending on the 60
day after the date of the Prospectus relating to the Offering (such 60-day
period, the “Lock-Up Period”).

The foregoing paragraph shall not apply to (a) transactions relating to shares
of Common Stock or other securities acquired in the open market after the
completion of the offering, (b) bona fide gifts, sales or other dispositions of
shares of any class of the Company’s capital stock, in each case that are made
exclusively between and among the undersigned or members of the undersigned’s
family, or affiliates of the undersigned, including its partners (if a

 

Exhibit A-2-1



--------------------------------------------------------------------------------

partnership) or members (if a limited liability company); provided, that it
shall be a condition to any transfer pursuant to this clause (b) that (i) the
transferee/donee agrees to be bound by the terms of this Lock-Up Letter
Agreement (including, without limitation, the restrictions set forth in the
preceding sentence) to the same extent as if the transferee/donee were a party
hereto, (ii) each party (donor, donee, transferor or transferee) shall not be
required by law (including without limitation the disclosure requirements of the
Securities Act of 1933, as amended, and the Exchange Act) to make, and shall
agree to not voluntarily make, any filing or public announcement of the transfer
or disposition prior to the expiration of the 60-day period referred to above,
and (iii) the undersigned notifies Barclays Capital Inc. at least two business
days prior to the proposed transfer or disposition, (c) the exercise of warrants
or the exercise of stock options granted pursuant to the Company’s stock
option/incentive plans or otherwise outstanding on the date hereof; provided,
that the restrictions shall apply to shares of Common Stock issued upon such
exercise or conversion and (d) shares of Common Stock sold in one or more block
trades by the selling stockholders in transactions exempt from the registration
requirements of the Securities Act and which do not involve the payment by the
selling stockholders of any remuneration, other than customary brokerage
commissions for processing such sales, and/or customary fees associated with
processing such sales, to a bank or broker-dealer; provided, that purchasers in
such private sales shall agree in writing with the Underwriters to be bound by
the terms of the Selling Stockholders Lock-Up Agreement.

In furtherance of the foregoing, the Selling Stockholder and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this Lock-Up Letter
Agreement.

It is understood that, if the Selling Stockholder notifies the Underwriters that
it does not intend to proceed with the Offering, if the Underwriting Agreement
does not become effective, or if the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Stock, the undersigned will be released
from its obligations under this Lock-Up Letter Agreement.

The undersigned understands that the Company, the Selling Stockholders and the
Underwriters will proceed with the Offering in reliance on this Lock-Up Letter
Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Company, the Selling Stockholders and the Underwriters.

This Lock-Up Letter Agreement shall automatically terminate upon the earliest to
occur, if any, of (1) the termination of the Underwriting Agreement before the
sale of any Stock to the Underwriters or (2)             , 2013, in the event
that the Underwriting Agreement has not been executed by that date.

[Signature page follows]

 

Exhibit A-2-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours, By:  

 

  Name:   Title:

Dated:                                     

 

Exhibit A-2-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SELLING STOCKHOLDERS’ COUNSEL

(a) Each Selling Stockholder is a limited partnership that is validly existing
and in good standing under the laws of the State of Delaware.

(b) Each Selling Stockholder has: (i) the limited partnership power to execute
and deliver, and to perform its obligations under, the Underwriting Agreement;
(ii) taken all limited partnership action necessary to authorize the execution
and delivery of, and the performance of its obligations under, the Underwriting
Agreement; and (iii) duly executed and delivered the Underwriting Agreement.

(c) The execution and delivery by each Selling Stockholder of the Underwriting
Agreement do not, and the performance by each Selling Stockholder of its
obligations thereunder will not: (i) violate its certificate of limited
partnership or limited partnership agreement; (ii) breach or result in a
default, or the creation of any lien on either Selling Stockholder Common Stock
to be sold by such Selling Stockholder under, agreements or instruments, if any,
listed in a schedule to such opinion (the “Applicable Contracts”) (except that
such counsel need express no opinion with respect to financial covenants and
other similar provisions in any Applicable Contract requiring financial
calculations or determinations to ascertain compliance) or any order, writ,
judgment, injunction, decree, determination or award, if any, listed in a
schedule to such opinion; or (c) result in a violation by such Selling
Stockholder of any Applicable Laws (as defined in such opinion) or the Delaware
Revised Uniform Limited Partnership Act.

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any United States federal, Delaware or New York governmental
authority or regulatory body, or any third party that is a party to any
Applicable Contract, is required under Applicable Laws or the Delaware Revised
Uniform Limited Partnership Act for the due execution or delivery by either
Selling Stockholder of, or for the performance by either Selling Stockholder of
its obligations under, the Underwriting Agreement, except that such counsel need
express no opinion with respect to authorizations, approvals, actions, notices
and filings that may be required in connection with financial covenants and
other similar provisions in any Applicable Contract requiring financial
calculations or determinations to ascertain compliance.

In rendering such opinions, such counsel may rely as to matters of fact, to the
extent they deem necessary, on certificates of officers of the Selling
Stockholders and public officials.

Such counsel shall state in its opinion letter that it has acted as special
counsel to each Selling Stockholder in connection with the sale to the
Underwriters by the Company and the Selling Stockholders of the shares of Common
Stock to be sold by them pursuant to this Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

ANNEX A

SIGNIFICANT SUBSIDIARIES

Resolute Natural Resources Company, LLC

WYNR, LLC

BWNR, LLC

Resolute Wyoming, Inc.

Hicks Acquisition Company I, Inc.

Resolute Aneth, LLC

Resolute Northern Rockies, LLC

Resolute Natural Resources Southwest, LLC

 

Annex A-1